Title: [Diary entry: 14 June 1786]
From: Washington, George
To: 

Wednesday 14th. Mercury at 68 in the Morning—74 at Noon and 76 at Night. After an early breakfast Judge Harrison left this for his own house and in Company with Colo. Senf, I set out for our Works at the great falls; where we arrived about 11 Oclock and after viewing them set out on our return & reached Colo. Gilpins where we lodged. Mr. Rumsey was not there (at the Falls) having gone that Morning to Seneca but Mr. Stuart the assistant was present. This day was clear and warm with but little wind from the Southward.